ON MOTION TOR REHEARING.
Eeference is made in the preceding opinion to various statutes enacted for the benefit of creditors, to enable them to discover the assets of debtors and subject them to the payment of their claims. Objection is made that taxes are not a debt. Strictly speaking this is true; but it would be an anomalous situation to hold that the State, county, or municipality must be restricted to the plain letter of the law when it is wholly inadequate to protect or enforce rights as important as the collection of taxes. The anomaly does not exist. In Citizens & Southern Bank v. State, 151 Ga. 696 (108 S. E. 161), the right of the State and the County to resort to equity was recognized. In the opinion it is said: “While it is true that under our decisions taxes may not be a 'debt’ within the strict meaning of that word, yet, so far as we are aware, this court has not gone further than to hold that an action at law will not lie in this State to collect taxes as a debt; *573and it has not held, where an adequate remedy is not provided by statute, that equity will not assume jurisdiction in aid of the statute to collect trust funds which have been misappropriated and which should be collected and applied to taxes due the State and county. . . The legislature surely did not intend, by the passage of the act authorizing the collection of taxes by execution, to foreclose the State and county, in a case like the present, from collecting trust funds misapplied, where State and county taxes are admitted to be due and are withheld. Equity is the correction of that wherein the law by reason of its universality is deficient. The remedy by execution in the instant case is obviously deficient.”
As to the other contentions of counsel, our ruling is sustained by the following authorities: 9 Ruling Case Law, 173. “ A bill of discovery may be maintained, not only in aid of a suit already brought, but to aid the plaintiff in a suit which he intends immediately to bring if the bill discloses a cause of action. Where such a bill is brought, it is generally for the purpose of discovering the names or identity of the persons against whom it is sought lo institute an action, and in such a case the party defendant to the discovery is not the person against whom the legal liability is sought to be established and enforced. And while a bill cannot be maintained against one wbo was in no way related to the transaction giving rise to the proposed action, but only accidentally has acquired knowledge of th.e names and identity of the persons sought to be held liable, it seems that the court has jurisdiction when it appears that the party against whom the bill is filed acts as agent for a principal whose name he is called on to reveal, especially if the agent has charge of the property or business by the' management of which the plaintiff has suffered injury. The rule has been applied in the cases of attempts to enforce assessments on stockholders of insolvent corporations, to discover the true owners by a bill against one in whose name the stock stands on the corporate books, or against a broker who has purchased such shares for responsible clients, but who, with the intention of concealing their identity, has had the certificates issued in the name of an irresponsible person. • . . And so a bill may be maintained for the discovery of the names of the stockholders of a corporation and of the number of shares held by each, to enforce a personal liability of such stockholders.”
*574In Brown v. McDonald, 133 Fed. 897 (67 C. C. A. 59, 68 L. R. A. 462), it was said:
“This bill is not for the mere discovery of evidence to be used in a trial at law, bnt it is to ascertain the names of persons against whom intended suits are to be brought to enforce alleged legal claims. There are precedents for such bills of discovery, although tiie eases are of rare occurrence. Perhaps the earliest cases sustaining the right to file a bill of discovery to ascertain the proper persons to make defendants in a proposed suit at law are Heathcote v. Fleete, 2 Vern. 442, and Morse v. Buckworth, 2 Vern. 443. In the former of these cases the bill was to discover who was the owner of a wharf and lighter, to enable the plaintiff to bring an action for damages to his goods by the lighter’s being overset by the negligence of the lighterman; and in the latter case the plaintiff, a freighter, whose goods were burned by the negligence of the master or crew of a carrying ship, brought his bill to discover who were part owners of the ship, to enable him to bring an action. In each of these cases the defendant demurred, but the demurrer was overruled. Another early case in which a like bill of discovery was held good on demurrer was Moodaly v. Moreton & E. I. Co., 2 Dick. 652, in which the purpose of the bill was to enable the plaintiff to ascertain whom to sue at law for his wrongful ouster from leased premises.. In the recent case of Orr v. Diaper, L. R. 4 Ch. Div. 92, it was held that a suit would lie against shipowners who had shipped goods bearing counterfeits of the plaintiffs’ trademark, for discovery of the names of the consignors from whom the goods were received, in aid of contemplated proceedings against the wrongdoers. In overruling a demurrer the Vice-Chancellor well said: ‘'In this case the plaintiffs do not know, and cannot discover, who the persons are who have invaded their rights, and who may be said to have abstracted their property. Their proceedings have come to a deadlock, and it would be a denial of justice if means could not be found in this court to assist the plaintiffs.’
“In 2 Story, Eq. Jur., § 1483, it is said that while in general it seems necessary, in order to maintain a bill of discovery, that an action should be commenced in another court, to which it should bo auxiliary, ‘ there are exceptions to this rule, as where the object of discovery is to ascertain who is the proper party against whom the suit should be brought.’
*575“ The case of Post & Co. v. Toledo, C. & St. L. R. Co., 144 Mass. 341, 346, 59 Am. Rep. 86, 11 N. E. 540, is a pertinent citation in support of the present bill. There a bill in equity was filed io obtain from the defendants discovery of the stockholders of an Ohio corporation, in order that the plaintiff might institute a suit in the courts of Ohio against them to collect a judgment which the plaintiff had obtained against the corporation. In overruling a demurrer to the bill, the court said: ‘The present case must lie determined by the principles declared in the few cases where the plaintiff does not know the names of the persons against whom he intends to bring a suit, and brings a bill against persons who stand in some relation to them or to'their property, in order to discover who the persons are against whom he may proceed for relief.5
“We think that the case in hand comes within the principle common to all the foregoing cited decisions. The specific purpose of this bill is to discover who are the real owners of corporate stock alleged to be registered in the name of a nominal holder. Upon the averments of the bill the defendants are not mere witnesses.55
See also 6 Encyclopedia of Pleading and Practice, 766.

The application for rehearing is denied.